In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐3013 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

HANJUAN JIN, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 08 CR 192 — Rubén Castillo, Chief Judge. 
                     ____________________ 

 ARGUED SEPTEMBER 9, 2013 — DECIDED SEPTEMBER 26, 2013 
               ____________________ 

   Before POSNER, ROVNER, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  defendant  was  charged  with 
theft  of  trade  secrets  and  economic  espionage,  both  being 
offenses  under  the  Economic  Espionage  Act.  See  18  U.S.C. 
§§ 1831, 1832. A bench trial resulted in her conviction of theft 
of  trade  secrets  but  acquittal  of  economic  espionage.  The 
judge imposed a 48‐month prison sentence. Her appeal chal‐
lenges both her conviction and her sentence. 
2                                                      No. 12‐3013 


     The defendant, a naturalized American citizen of Chinese 
origin  who  has  a  bachelor’s  degree  in  physics  from  a  Chi‐
nese  university  and  master’s  degrees  in  both  physics  and 
computer  science  from  American  universities,  was  em‐
ployed by Motorola as a software engineer from 1998 to 2007 
at  the  company’s  global  headquarters  in  a  Chicago  suburb. 
Her duties primarily involved a cellular telecommunications 
system manufactured and sold by Motorola called iDEN, an 
acronym for Integrated Digital Enhanced Network. 
    She spent a protracted period in China in 2006 and 2007 
while  on  a  year‐long  medical  leave  from  Motorola,  and 
while there sought a job with a Chinese company called Sun 
Kaisens, which develops telecommunications technology for 
the  Chinese  armed  forces.  Shortly  after  returning  to  the 
United States in February 2007 she bought a one‐way ticket 
to China on a plane scheduled to leave Chicago a few days 
later.  In  the  interval  before  her  scheduled  departure  she 
downloaded  thousands  of  internal  Motorola  documents,  all 
stamped proprietary, disclosing details of the iDEN technol‐
ogy. The government based its prosecution on three of these 
documents. 
   As  her  purchase  of  a  one‐way  ticket  to  China  indicated, 
along  with  the  large  amount  of  currency  ($31,000)  that  she 
was  carrying  when  stopped  by  Customs  agents  at  the  air‐
port,  she  intended  to  live  in  China  and  work  there  for  Sun 
Kaisens. Asked by Customs and later the FBI what she was 
doing with thousands of Motorola documents relating to the 
iDEN  system,  she  said  she  needed  them  in  order  to  refresh 
her knowledge of it. 
   The  documents  contained  trade  secrets  in  the  ordinary 
sense. But the statute that she was convicted of violating de‐
No. 12‐3013                                                           3 


fines the term “trade secret” elaborately, and one of the ele‐
ments  in  the  definition—an  element  she  challenges—is  that 
“the information [claimed to be a trade secret] derives inde‐
pendent economic value, actual or potential, from not being 
generally  known  to  …  the  public.”  18  U.S.C.  §  1839(3)(B). 
The  statute  also  defines  “theft  of  trade  secret”  elaborately: 
the  defendant  must  (so  far  as  relates  to  this  case)  steal  the 
trade  secret  for  the  purpose  of  conferring  an  “economic 
benefit [on] anyone other than the owner thereof, … intend‐
ing or knowing that the offense will injure any owner of that 
trade secret.” 18 U.S.C. § 1832(a). The defendant argues that 
her  conduct  satisfied  neither  requirement—that  what  she 
stole  was  not  a  trade  secret  and  she  neither  intended  nor 
knew that the theft would harm Motorola. 
    iDEN is a mobile telecommunications system developed 
by  Motorola  in  the  early  1990s.  It  is  on  its  way  out,  sup‐
planted  by  more  advanced  systems.  But  in  2007,  when  the 
theft  occurred,  Motorola  still  had  many  customers  for 
iDEN—indeed  about  20  million,  spread  over  22  countries 
including China. 
    iDEN’s most notable feature  is “push  to talk,”  which al‐
lows handsets to operate as walkie‐talkies but provides con‐
ventional cellular phone capabilities as well, such as texting 
and Internet access. Push‐to‐talk made iDEN systems attrac‐
tive to law enforcement, emergency responders, taxicab dis‐
patchers,  and  the  like;  the  Israeli  and  South  Korean  armed 
forces were  among iDEN’s customers. Other manufacturers 
besides  Motorola  offered  push‐to‐talk  capability,  but  iDEN 
was a complete end‐to‐end system that one witness testified 
had  the  fastest  push‐to‐talk  capability.  Because  the  technol‐
ogy  was  treated  by  Motorola  as  a  trade  secret,  iDEN  could 
4                                                      No. 12‐3013 


be  bought  from  and  serviced  only  by  Motorola  or  its  licen‐
sees. 
    The defendant argues that because iDEN was rapidly los‐
ing  its  commercial  cachet,  the  theft  could  not  have  harmed 
Motorola; no one would have tried to sell copies of iDEN, as 
keeping  the  iDEN  technology  secret  conferred  no  economic 
benefit  on  Motorola.  But  as  an  engineer  intimately  familiar 
with  iDEN,  the  defendant  had  to  know  that  had  she  been 
able  to  fly  to  China  with  the  iDEN  documents  in  her  lug‐
gage,  Motorola,  as  soon  as  it  discovered  the  theft,  would 
have  had  to  warn  its  customers  of  the  risk  that  privacy  of 
communications over the iDEN network had been or would 
be  compromised.  And  it  would  have  had  to  take  counter‐
measures  at  some  expense  to  itself.  Moreover,  once  it 
learned that the defendant was going to work for a company 
that  provides  telecommunications  services  to  the  Chinese 
armed forces, it would have had to assume that there was a 
good chance that the defendant would show the stolen doc‐
uments  to  the  company,  which  in  turn  might  use  them  to 
help the Chinese government hack into iDEN networks. The 
danger  might  be  illusory,  but  Motorola  could  not  assume 
that. 
    The defendant must also have known that Sun Kaisens or 
some other Chinese company would discover in those thou‐
sands  of  documents  that  she  had  stolen  information  that 
would make it easier to duplicate the iDEN system and thus 
create  new  iDEN  networks,  to  compete  with  Motorola’s 
network.  Competitors  could  peel  off  some  of  those  20  mil‐
lion Motorola customers by offering a usable substitute at a 
lower price, being able to offer a lower price, yet still make a 
No. 12‐3013                                                       5 


profit, by virtue of not having incurred costs of research and 
development. 
    Motorola  had  taken  elaborate  precautions,  albeit  skill‐
fully circumvented by the defendant, to keep the iDEN tech‐
nology  secret.  It  wouldn’t  have  incurred  the  cost  of  those 
precautions  had  it  not  feared  adverse  consequences  if  the 
technology  became  public.  The  secrecy  of  the  technology 
gave  Motorola  a  monopoly.  Maybe  not  a  terribly  valuable 
monopoly,  in  view  of  technological  advances  that  would 
soon  make  iDEN  obsolete,  but  a  temporary  monopoly  gen‐
erating  supracompetitive  profits  that  competition,  enabled 
by the loss of secrecy, would erode. 
   The  defendant  denies  any  intention  of  showing  any  of 
the  thousands  of  documents  about  iDEN  that  she  stole  to 
anyone  in  China  (or  elsewhere);  they  were  just  study  aids. 
And the judge made no contrary finding. But what she was 
studying—what she was refreshing her knowledge of—was 
iDEN.  In  China  she  would  be  a  walking  repository  of 
knowledge  about  iDEN  that  she  could  communicate  to  any 
company  or  government  agency  interested  in  hacking  or 
duplicating  iDEN.  Could  and  would,  because  it  would  en‐
hance  her  career  prospects;  what  other  motive  could  she 
have had for refreshing her knowledge of iDEN? So had she 
not  been  stopped  from  boarding  the  plane  to  China,  she 
would have succeeded in conferring an economic benefit on 
herself  and  Sun  Kaisens,  and  quite  possibly  on  the  Chinese 
military as well. 
     The government doesn’t have to prove that the owner of 
the secret actually lost money as a result of the theft. For re‐
member that the “independent economic value” attributable 
to  the  information’s  remaining  secret  need  only  be  “poten‐
6                                                         No. 12‐3013 


tial,”  as  distinct  from  “actual.”  18  U.S.C.  § 1839(3)(B).  We 
held  in  United  States  v.  Lange,  312  F.3d  263  (7th  Cir.  2002), 
that  information about the  composition of aircraft  brake as‐
semblies  was  a  trade  secret  even  though  that  information 
might have been obtained (entirely lawfully) by reverse en‐
gineering of the brakes. For “completed assemblies must be 
exhaustively tested to demonstrate, to the FAAʹs satisfaction, 
that all requirements have been met; only then does the FAA 
certify the part for sale … . It takes RAPCO [the victim of the 
theft of trade secrets] a year or two to design, and obtain ap‐
proval for, a complex part … . But the process of experiment‐
ing  and  testing  can  be  avoided  if  the  manufacturer  demon‐
strates that its parts are identical (in composition and manu‐
facturing processes) to parts that have already been certified. 
What Lange, a disgruntled former employee, offered for sale 
was  all  the  information  required  to  obtain  certification  of 
several  components  as  identical  to  parts  for  which  RAPCO 
held certification.” Id. at 265. 
    United States v. Chung, 659 F.3d 815, 827 (9th Cir. 2011), is 
similar.  It  involved  the  theft  of  Boeing  documents  that  de‐
scribed a phased‐array antenna system for the space shuttle. 
Boeing  had  no  competitors  for  the  project  and  thus  would 
not  have  experienced  an  immediate  loss  of  profits  from  the 
disclosure of information in those documents. But the court 
found a theft of trade secrets nonetheless, because the infor‐
mation  revealed  how  Boeing  solves  problems,  something 
that competitors  in other markets in which  Boeing  operates 
might want to know. 
     Coming closer to home, suppose a company in New Or‐
leans had stolen the iDEN technology and was about to sell 
its  first  subscription  to  its  brand‐new  iDEN  network  when 
No. 12‐3013                                                           7 


Hurricane Katrina destroyed the company. Would that mean 
that  the  company  had  stolen  something  that  had  no  eco‐
nomic  value?  No;  for  what  it  stole  had  economic  value 
though  for  extraneous  reasons  the  value  couldn’t  be 
monetized. The theft in the present case, as in our hypotheti‐
cal  case,  might  have  injured  Motorola  by  revealing  that  it 
couldn’t keep secrets or prevent rivals from stealing its tech‐
nology. 
   So there was adequate evidence of the defendant’s guilt, 
and we turn to her challenge to the sentence. 
    The  district  judge  acquitted  her  of  the  other  crime  that 
she was charged with—economic espionage, which required 
the government to prove that she had stolen the trade secrets 
intending to, or knowing that the theft would, benefit a for‐
eign  government,  instrumentality,  or  agent.  18  U.S.C. 
§ 1831(a). He thought her guilty of the offense, but not that it 
had  been  proved  beyond  a  reasonable  doubt.  Nevertheless 
at sentencing  he added two levels  to  her base offense  level, 
pursuant to section 2B1.1(b)(5) of the sentencing guidelines, 
which  requires  such  an  increase  “if  the  offense  involved 
misappropriation  of  a  trade  secret  and  the  defendant  knew 
or  intended  that  the  offense  would  benefit  a  foreign  gov‐
ernment, foreign instrumentality, or foreign agent.” A judge 
need determine guilt of an offense only by a preponderance 
of the evidence in order to be allowed to factor that determi‐
nation  into  his  decision  regarding  the  appropriate  sentence 
for  the  offense  of  which  the  defendant  has  been  convicted. 
United  States  v.  O’Brien,  130  S.  Ct.  2169,  2174  (2010);  United 
States v. Horne, 474 F.3d 1004, 1006–07 (7th Cir. 2007). 
    The  addition  of  the  two  levels  brought  the  defendant’s 
total  offense  level  to  28,  making  her  guidelines  sentencing 
8                                                      No. 12‐3013 


range 78 to 97 months. The sentence the judge gave her—48 
months—was  much  lower.  Given  her  egregious  conduct, 
which included repeatedly lying to federal agents (for which 
she could have been prosecuted but was not), she was fortu‐
nate  to  be  the  recipient  of  discretionary  sentencing  lenity 
based on her ill health and inability to join her family, now 
in  China. The  judge  gave her  a further, surprising break by 
reducing  her  offense  level  (by  two  levels)  for  acceptance  of 
responsibility,  U.S.S.G.  § 3E1.1(a),  despite  her  having 
pleaded not guilty and gone to trial. 
                                                         AFFIRMED.